NO. 07-02-0259-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

SEPTEMBER 24, 2002
______________________________

KERRY LEN BRADFORD,




		Appellant


v.

THE STATE OF TEXAS, 


		Appellee

_________________________________

FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

NO. B12895-9802; HON. ED SELF, PRESIDING
_______________________________

ORDER DIRECTING FILING OF REPORTER'S RECORD
__________________________________
Before QUINN and REAVIS, JJ., and BOYD, SJ. (1)
	Appellant, Kerry Len Bradford, appeals his probation revocation for possession of
a controlled substance.  Probation was revoked on May 6, 2002, wherein appellant
received two years confinement in a state jail facility.  Notice of appeal was timely filed in
the trial court on June 17, 2002.  The clerk's record was subsequently filed on July 5,
2002, and the reporter's record was due to be filed on July 5, 2002, and extended to
August 5, 2002.  However, August 5th came and went without the filing of the reporter's
record.  On August 19, 2002, this Court provided, via U.S. mail, a reporter's request form
to David Fortenberry, the official court reporter, to be used by him in requesting additional
time to prepare the record.  On August 30, 2002, this Court received a request from David
Fortenberry asking that we grant him an extension until September 10, 2002, to prepare
the record.  To date, approximately 80 days have lapsed since the original due date to file
the reporter's record and it has not been received.  Nor has the reporter explained the
latest default.
	Accordingly, we order David Fortenberry, the official court reporter for the 242nd
District Court of Hale County, to transcribe and file with the Clerk of this Court a reporter's
record as required by the Texas Rules of Appellate Procedure and encompassing the trial
had in cause number B12895-9802.  Said record shall include all argument, evidence, and
exhibits presented to the court during trial, as well as any pre-trial and post-trial hearings
conducted by the court in said cause.  We further order David Fortenberry to file the
complete reporter's record in a manner by which it will be received by the Clerk of this
Court on or before 5:00 p.m. on October 4, 2002.  No further motions for extension of time
will be considered.  Lastly, the failure to file the reporter's record by the date stated herein
may result in a hearing requiring Mr. Fortenberry to show cause why he should not be held
in contempt, a complaint to the body governing certified court reporters, appropriate
sanctions, or abatement and remand to the trial court for appropriate action.
	It is so ordered.
							Per Curiam
Do not publish.
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov't
Code Ann. §75.002(a)(1) (Vernon Supp. 2002).